Title: To Benjamin Franklin from Duportail, 6 March 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


A nantes le 6 mars 1777
Nous n’avons point trouvé de vaisseau ici qui allat directement a vos Colonies, et nous sommes obligés de nous embarquer sur un qui va au Cap St. Domingue d’ou tout le monde assure qu’il est très facile de passer a philadelphie. Nous sommes pourtant bien fachés de faire un tel circuit. J’apprehende que nous n’arrivions la Campagne commencée si elle s’ouvre effectivement aussitot que quelques personnes le prétendent. Comme nous nous proposons de freter a nos frais quelque petit batiment qui nous passe de St. Domingue a philadelphie, et que la tempête ou la crainte des anglois peut nous forcer de debarquer un peu plus bas que la pensilvanie, je desirerois que le Congrés prévint les Commandants de ces parties de notre arrivée, afin que nous fussions réçus sans difficulté et pussions nous faire reconnoitre autrement que par nos papiers que certaines circonstances peuvent nous obliger de jetter a la mer dans la traversée de St. Domingue.
Je porte ici le nom de Derford Mr. de la radiere celui de Baillard Mr. de Launoy [Laumoy] celui de Le thier et Mr. de Gouvion celui d’Olry nous les conserverons pour plus grande sureté jusques dans votre pays, et même dans votre pays si la chose me paroit avantageuse.
Le chevalier du Portail a francklin
